Citation Nr: 1824527	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-37 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a right foot fracture.

2. Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the Board at a September 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of a right foot fracture and right ankle sprain, which he asserts is due to carelessness, negligence, or lack of skill on part of VA or due to an event not reasonably foreseeable.  Specifically, he contends that while being treated for his psychiatric disorder, he was improperly prescribed a combination of three medications which, combined, caused his blood pressure to drop, leading to a loss of consciousness and fall resulting in a fractured right foot and sprained right ankle.

A VA medical opinion was obtained in August 2013, in which the VA examiner noted the Veteran's additional foot and ankle injuries while being treated at a VA facility, but opined that neither injury was due to carelessness, negligence, lack of proper skill, error in judgment by VA, or an event not reasonably foreseeable.  However, the examiner provided no rationale for this opinion, and did not address the Veteran's assertions regarding the combination of medications prescribed to him.  As such, another VA medical opinion must be obtained.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the August 2013 VA examiner for an addendum opinion.  If this examiner is not available, forward the claims file to another appropriate VA examiner.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Following a review of the entire claims folder, the examiner is requested to specifically address the following:

a. Is it at likely as not (probability of at least 50 percent) that the proximate cause of the Veteran's right foot and/or ankle disabilities was carelessness, negligence, lack of proper skill, or error in judgment by VA during treatment in July 2012?  In providing this opinion, the examiner should specifically comment on the appellant's allegation that he was improperly prescribed a combination of three medications that caused a drop in blood pressure, resulting in loss of consciousness and a fall.

b. is it at likely as not (probability of at least 50 percent) that the proximate cause of the Veteran's right foot and/or ankle disabilities was an event that was not reasonably foreseeable in conjunction with the July 2012 VA treatment?  In providing this opinion, the examiner should specifically comment on the appellant's allegation that he was improperly prescribed a combination of three medications that caused a drop in blood pressure, resulting in loss of consciousness and a fall.

A complete rationale must be provided for all opinions expressed, including a discussion of the relevant evidence of record and medical principles which led to the conclusion(s) reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




